    Case 14-15109          Doc 316       Filed 11/25/20 Entered 11/25/20 08:53:24     Desc Main
                                          Document     Page 1 of 4



                               UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MASSACHUSETTS


In Re:                               )        Chapter 13
OWEN R. MCKENNA                      )        Case No. 14-15109-JEB
ELLEN L. MCKENNA                     )
         Debtors                     )
------------------------------------

      AMENDED RESPONSE OF DEBTORS TO NOTICE OF MORTGAGE PAYMENT
    CHANGE – OFFICIAL FORM 410S1 FILED BY US BANK TRUST N.A. ON NOVEMBER
                                    10, 2020


To the Honorable Janet E. Bostwick, Bankruptcy Judge:

           On November 10, 2020, U.S. Bank National Association (the “Lender”) filed Official

Form 410S1, Notice of Mortgage Payment Change (hereinafter the “NPC”). A copy of the NPC

is annexed hereto as Exhibit A. The Debtors submit the following amended response 1:


1. Starting Balance (AEDS, page 1)

The Lender shows a starting balance of -$15,738.18 on page 1 of the Annual Escrow Disclosure
Statement (AEDS) of the NPC for the period 12/01/20 to 11/30/21. This is the same amount
shown in Part 3b of Form 4100R of the Lender's Response to Notice of Final Cure Payment.

The Debtors dispute this amount and believe the correct amount is -$11,607.66.

This amount differs from the post-petition balance due of -$8,172.33 as per Paragraph 26/Part C
of the Motion of Debtors (MOD) filed on 11/12/20 because the AEDS uses a different cutoff
date (November, 2020) then we used in the MOD (October, 2020).

By using November, 2020 as the cutoff date, the AEDS includes the escrow payment receipt of
$2,006.67 for the month of 11/20 (month #65 post-petition) and the Lender's insurance payment
of $5,442.00 for the entire policy year of 11/20 to 11/21. The net result of these two entries is an
additional balance due deficit of -$3,435.33 and a total starting balance of -$11,607.66 as shown.

2. Anticipated Payments From Escrow 12/01/20 to 11/30/21 (AEDS, page 1)

The Debtors dispute this amount of $23,377.89.


1
    The initial response was filed on November 16, 2020.
 Case 14-15109      Doc 316     Filed 11/25/20 Entered 11/25/20 08:53:24           Desc Main
                                 Document     Page 2 of 4



The correct amount should be $22,104.89.

The difference between these amounts is $1,273.00 because the correct estimated amount of the
homeowners insurance for 11/21 is $4,169 and not $5,442 as shown by the Lender.

3. Monthly Payment To Escrow (AEDS, page 1)

The Debtors dispute this amount of $1,948.15 which is one-twelfth of the disputed amount in
Part 2.

The correct amount should be $1,842.07 which is one-twelfth of the correct amount in Part 2.

4. Escrow Cushion ("L2" amount shown on AEDS, page 1)

The Debtors dispute the Escrow Cushion amount of $3,896.30 which is one-sixth of the disputed
amount in Part 2.

The correct amount should be $3,684.15 which is one-sixth of the correct amount in Part 2.

5. Escrow Balance Shortage (AEDS, page 1)

The Debtors dispute the Escrow Balance Shortage amount of $19,634.57.

The correct amount should be $15,291.81.

The above amount is the sum of the correct Starting Balance (Part 1) and the correct Escrow
Cushion (Part 4).

6. Shortage Payment (AEDS, page 2)

The Debtors dispute the amount of $1,636.21 which is one-twelfth of the incorrect amount in
Part 5.

The correct amount should be $1,274.32 which is one-twelfth of the correct amount in Part 5.

7. New Escrow Payment (NPC, page 1)

The Lender's New Escrow Payment amount is shown incorrectly on this page as $1,636.21. The
Debtors believe the amount should be shown by the Lender as $3,584.36 which the Debtors
dispute.

The correct amount is $3,116.39 and is the sum of the correct Monthly Payment To Escrow (Part
3) and the correct Shortage Payment (Part 6).

8. Principle and Interest (AEDS, page 1)
 Case 14-15109      Doc 316     Filed 11/25/20 Entered 11/25/20 08:53:24        Desc Main
                                 Document     Page 3 of 4



The Debtors do not dispute the amount of $3,101.36 which is correct as shown.

9. New Payment Effective 12/1/2020 (AEDS, page 2)

The Debtors dispute the amount shown of $6,685.72.

The correct amount should be $6,217.75 which is the sum of the correct New Escrow Payment
(Part 7) and the Principle and Interest (Part 8).

                                           Owen R. McKenna
                                           Ellen L. McKenna
                                           By their Counsel,


Dated: November 25, 2020                   /s/Gary W. Cruickshank, Esq.
                                           21 Custom House Street
                                           Suite 920
                                           Boston, MA 02110
                                           (617) 330-1960
                                           (BBO107600)
                                           gwc@cruickshank-law.com
 Case 14-15109       Doc 316     Filed 11/25/20 Entered 11/25/20 08:53:24          Desc Main
                                  Document     Page 4 of 4



                                 CERTIFICATE OF SERVICE

I, Gary W. Cruickshank, hereby certify that on November 25, 2020, I electronically filed with the
Clerk of the Bankruptcy Court, the foregoing Amended Response and served same in the
following manner upon the interested parties:

Email service: via the Court’s CM/ECF system which sent notification of such filing to the
following:

   •   Richard Askenase askenaselaw@aol.com
   •   Stephanie E. Babin SBabin@DHNewEngland.com,
       sbabinecf@gmail.com,Bankruptcy@DHNewEngland.com
   •   Carolyn Bankowski-13-12 13trustee@ch13boston.com
   •   Derek A. Castello bankruptcy@dhnewengland.com, dcastello@dhnewengland.com
   •   Richard C. Demerle RDemerle@DHNewEngland.com,
       bankruptcy@DHNewEngland.com
   •   John Fitzgerald USTPRegion01.BO.ECF@USDOJ.GOV
   •   Marcus Pratt bankruptcy@KORDEASSOC.COM
   •   James Southard bankruptcy@orlansmoran.com, ANHSOM@4stechnologies.com
   •   Michael E Swain mswain@dhnewengland.com, bankruptcy@dhnewengland.com
   •   Tatyana P. Tabachnik bankruptcyNE@orlans.com,
       ttabachnik@orlans.com;ANHSOM@4stechnologies.com
   •   Robert F. Tenney rtenney@cmlaw.net
   •   David Yunghans dyunghans@masatlaw.com

And by regular United States mail, postage prepaid upon the following:

       Dean R. Prober
       Prober & Raphael, A Law Corporation
       20750 Ventura Boulevad
       Suite 100
       Woodland Hills, CA 91364

       Recovery Management Systems Corporation
       25 S.E. 2nd Avenue, Suite 1120
       Miami, FL 33131

       D. Anthony Sottile, Authorized Agent for Creditor
       Sottile & Barile, LLC
       394 Wards Corner Road, Suite 180
       Loveland OH 45140
       And via electronic mail
       bankruptcy@sottileandbarile.com


                                                    /s/ Gary W. Cruickshank
